Name: Commission Implementing Regulation (EU) NoÃ 842/2011 of 19Ã August 2011 establishing standard forms for the publication of notices in the field of public procurement and repealing Regulation (EC) NoÃ 1564/2005 Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: documentation;  trade policy
 Date Published: nan

 27.8.2011 EN Official Journal of the European Union L 222/1 COMMISSION IMPLEMENTING REGULATION (EU) No 842/2011 of 19 August 2011 establishing standard forms for the publication of notices in the field of public procurement and repealing Regulation (EC) No 1564/2005 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/665/EEC of 21 December 1989 on the coordination of the laws, regulations and administrative provisions relating to the application of review procedures to the award of public supply and public works contracts (1), and in particular Article 3a thereof, Having regard to Council Directive 92/13/EEC of 25 February 1992 coordinating the laws, regulations and administrative provisions relating to the application of Community rules on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (2), and in particular Article 3a thereof, Having regard to Directive 2004/17/EC of the European Parliament and of the Council of 31 March 2004 coordinating the procurement procedures of entities operating in the water, energy, transport and postal services sectors (3), and in particular Articles 44(1) and 63(1) thereof, Having regard to Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (4), and in particular Articles 36(1), 58(2), 64(2) and 70(1) thereof, Having regard to Directive 2009/81/EC of the European Parliament and the Council of 13 July 2009 on the coordination of procedures for the award of certain works contracts, supply contracts and service contracts by contracting authorities in the field of defence and security, and amending Directives 2004/17/EC and 2004/18/EC (5), and in particular Articles 32(1), 52(2) and 64 thereof, After consulting the Advisory Committee for Public Contracts, Whereas: (1) Directives 89/665/EEC and 2004/18/EC require that public supply, public works and public service should be advertised in the Official Journal of the European Union. The notices for those publications should include the information set out in those Directives. (2) Directives 92/13/EEC and 2004/17/EC require that public procurement contracts in the water, energy, transport and telecommunications sectors should be advertised in the Official Journal of the European Union. The notices for those publications should include the information set out in those Directives. (3) Directive 2009/81/EC requires that certain works contracts, supply contracts and service contracts in the field of defence and security are to be advertised in the Official Journal of the European Union. The notices for that publication should include the information set out in that Directive. (4) Commission Regulation (EC) No 1564/2005 of 7 September 2005 establishing standard forms for the publication of notices in the field of public procurement (6) sets out the standard forms provided for by Directives 2004/17/EC and 2004/18/EC and by Directives 89/665/EEC and 92/13/EEC. (5) In order to comply with Directive 2009/81/EC and to ensure the full effectiveness of Directives 89/665/EEC, 92/13/EEC, 2004/17/EC and 2004/18/EC, it is necessary to adapt and complement, the standard forms annexed to Regulation (EC) No 1564/2005. It is also appropriate to update certain elements of the standard forms in order to take into account technical progress. Given the number and extent of the necessary adjustments, Regulation (EC) No 1564/2005 should be replaced. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee, HAS ADOPTED THIS REGULATION: Article 1 Contracting entities shall use, for the publication in the Official Journal of the European Union of the notices referred to in Articles 41 to 44 and 63 of Directive 2004/17/CE, the standard forms set out in Annexes IV to IX, XII and XIII to this Regulation. Article 2 Contracting authorities shall use, for the publication in the Official Journal of the European Union of the notices referred to in Articles 35, 36, 58, 64, 69 and 70 of Directive 2004/18/EC, the standard forms set out in Annexes I, II, III and VIII to XIII to this Regulation. Article 3 Contracting authorities and contracting entities shall use, for the publication in the Official Journal of the European Union of the notice referred to in Article 3a of Directives 89/665/EEC and 92/13/EEC, the standard form set out in Annex XIV to this Regulation. Article 4 Contracting authorities and contracting entities shall use, for the publication in the Official Journal of the European Union of the notices referred to in Articles 30, 32, 52 et 64 of Directive 2009/81/EC, the standard forms set out in Annexes XV to XVIII to this Regulation. Article 5 Regulation (EC) No 1564/2005 is repealed. Article 6 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 395, 30.12.1989, p. 33. (2) OJ L 76, 23.3.1992, p. 14. (3) OJ L 134, 30.4.2004, p. 1. (4) OJ L 134, 30.4.2004, p. 114. (5) OJ L 216, 20.8.2009, p. 76. (6) OJ L 257, 1.10.2005, p. 1. List of Annexes Annex I: : Standard form 1 : Prior information notice Annex II: : Standard form 2 : Contract notice Annex III: : Standard form 3 : Contract award notice Annex IV: : Standard form 4 : Periodic indicative notice  Utilities Annex V: : Standard form 5 : Contract notice  Utilities Annex VI: : Standard form 6 : Contract award notice  Utilities Annex VII: : Standard form 7 : Qualification system  Utilities Annex VIII: : Standard form 8 : Notice on a buyer profile Annex IX: : Standard form 9 : Simplified contract notice on a dynamic purchasing system Annex X: : Standard form 10 : Public works concession Annex XI: : Standard form 11 : Contract notice - Contracts to be awarded by a concessionaire who is not a contracting authority Annex XII: : Standard form 12 : Design contest notice Annex XIII: : Standard form 13 : Results of design contest Annex XIV: : Standard form 15 : Voluntary ex ante transparency notice Annex XV: : Standard form 16 : Prior information notice  Defence and Security Annex XVI: : Standard form 17 : Contract notice  Defence and Security Annex XVII: : Standard form 18 : Contract award notice  Defence and Security Annex XVIII: : Standard form 19 : Subcontract notice  Defence and Security ANNEX I ANNEX II ANNEX III ANNEX IV ANNEX V ANNEX VI ANNEX VII ANNEX VIII ANNEX IX ANNEX X ANNEX XI ANNEX XII ANNEX XIII ANNEX XIV ANNEX XV ANNEX XVI ANNEX XVII ANNEX XVIII